888 F.2d 1391
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Stanley BOSWELL, Plaintiff-Appellant,v.Thomas TAYLOR, John Jabe, Warden;  Jerry Hofbauer, DeputyWarden of Housing, Diana Barker, Defendants-Appellees.
No. 89-1324.
United States Court of Appeals, Sixth Circuit.
Nov. 13, 1989.

Before KRUPANSKY and DAVID A. NELSON, Circuit Judges, and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
Plaintiff Boswell moves for rehearing en banc on appeal from the district court's grant of summary judgment to the defendants in this prisoner's civil rights case.  42 U.S.C. Sec. 1983 (1982).  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon consideration, this panel unanimously agrees that oral argument iis not needed.  Fed.R.App.P. 34(a).


2
As a preliminary matter, this panel notes that Boswell filed his motion for rehearing en banc prior to the panel's consideration of the appeal.  Therefore, the motion will be construed as a motion for hearing en banc under Fed.R.App.P. 35(a).  Upon consideration, this panel concludes that hearing en banc is not appropriate.


3
Boswell is a prisoner at the State Prison for Southern Michigan, in Jackson, Michigan.  The defendants are prison officials.  Boswell's complaint alleged that the defendants denied him his due process rights during disciplinary proceedings.  The defendants moved for summary judgment, and Boswell filed a response.  The district court referred the case to a magistrate who entered a report recommending that summary judgment be granted to the defendants.  Boswell failed to file objections to the magistrate's report.  The district court then granted summary judgment to the defendants.


4
The rule in this circuit is that a failure to file objections to the magistrate's report results in a waiver of any issues on appeal.    United States v. Walters, 638 F.2d 947, 949-50 (6th Cir.1981).  The Supreme Court has approved this rule.    Thomas v. Arn, 474 U.S. 140, 155 (1985).  Because Boswell failed to file objections to the magistrate's report, he has waived any issues on appeal.


5
The requirement that a party must file objections may be excused in the interests of justice.    Thomas, 474 U.S. at 155;  Kent v. Johnson, 821 F.2d 1220, 1223 (6th Cir.1987).  This panel has considered the merits of this appeal, and the interests of justice do not require an exception to the general rule.


6
The motion for hearing en banc is denied.  The judgment of the district court is affirmed under Rule 9(b)(5), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.